      Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TAMMY MCKINNEY                                    §
                                                  §
                                                  §
                                                  §
v.                                                §            CASE NO. 4:20-cv-3995
                                                  §
THE KROGER CO. AND                                §
KROGER TEXAS L.P.                                 §

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT Defendants The Kroger Co. and Kroger Texas L.P.

(hereinafter referred to as “Defendants”), while fully reserving all rights and defenses, file this

Notice of Removal to the United States District Court for the Southern District of Texas,

Houston Division. Removal is proper under 28 U.S.C. §§1332 and 1441(a) because this is an

action over which the United States District Court for the Southern District of Texas, Houston

Division, has original diversity jurisdiction, as it is an action between citizens of different states

and the amount in controversy exceeds $75,000.00, exclusive of interest and costs. In support of

its Notice of Removal, Defendants respectfully would show as follows:

                              I.      GROUNDS FOR REMOVAL

       1.      This case is removable to this Court based on diversity jurisdiction under 28

U.S.C. §§1332 and 1441(a).

       2.      Plaintiff Tammy McKinney (hereinafter referred to as “Plaintiff”) is an individual

who is a citizen of Texas, and is a resident of the State of Texas.

       3.      The Kroger Co. is a corporation and Kroger Texas L.P. is a limited partnership.

KRGP, Inc. is the General Partner of Kroger Texas L.P., and KRLP, Inc. is the Limited Partner

of Kroger Texas L.P. Both are organized and existing under the laws of the State of Ohio.
        Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 2 of 6




          4.      As described more fully below, Plaintiff seeks to recover from the Defendants an

amount between $200,000.00 and $1,000,000.00, excluding interest and costs, in her state court

action.

                                         II.     PENDING STATE SUIT

          5.      On or about October 7, 2020, Plaintiff filed an Original Petition against

Defendants in Cause No. 2020-63751 styled Tammy McKinney v. The Kroger Co. and Kroger

Texas L.P. in the 125th Judicial District Court of Harris County, Texas.1

          6.      According to Plaintiff’s Original Petition, she was at the Kroger store located at

9330 Jones Road, Houston, Texas 77065 on December 17, 2019, when she tripped and fell on a

metal plate that was on the floor.2

          7.      Plaintiff allegedly sustained bodily injuries as a result.3

          8.      The name and address of the Court from which the case is being removed is:

                  125th District Court
                  Harris County Civil Courthouse
                  201 Caroline Street
                  Houston, Texas 77002

                                  III.         STATE COURT DOCUMENTS

          9.      The following documents are attached to this Notice of Removal:

          Exhibit “A”      Plaintiff’s Original Petition.

          Exhibit “B”      Certificate of Service, Plaintiff’s Original Petition.

          Exhibit “C”      Defendants’ Original Answer.

          Exhibit “D”      An index of matters being filed.

                           D-1       Copy of the state court Docket Sheet/Record.


1
  See Plaintiff’s Original Petition, a true and correct copy of which is attached hereto as Exhibit A.
2
  Id., at ¶¶ 9-10.
3
  Id., at ¶ 11.

                                                           2
        Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 3 of 6




                            D-2      Copy of process.

                            D-3      A list of all counsel of record, addresses, telephone numbers, and
                                     parties.

                            D-4      Civil Cover Sheet

                                       IV.        TIMING OF REMOVAL

         10.      Defendants were served with Plaintiff’s Original Petition on October 22, 2020.4

This Notice of Removal is being filed within 30 days of service of the Original Petition upon

Defendants and is timely filed under 28 U.S.C. §1446(b).

                                             V.       JURISDICTION

         11.      Pursuant to 28 U.S.C. §1332, a defendant has a right to remove a case to federal

court if the case involves a dispute between completely diverse parties and the amount in

controversy, excluding interest and costs, exceeds $75,000.00.

         12.      Plaintiff has asserted that she seeks damages in an amount between $200,000.00

and $1,000,000.00.5 Based on the allegations in Plaintiff’s Original Petition, this matter is

removable to this Court under 28 U.S.C. §1332 because the amount in controversy, excluding

interests and costs, exceeds $75,000.00.

         13.      Plaintiff also alleges in her Original Petition that she is a citizen of Texas.6

         14.      Defendant The Kroger Co. is a corporation organized and existing under the laws

of the State of Ohio. However, as set forth in Defendants’ Verified Denial and Original Answer,

Defendant The Kroger Co. is not a proper party to this lawsuit.

         15.      Defendant Kroger Texas L.P. is a limited partnership organized and existing

under the laws of the State of Ohio. The following are the partners of Defendant Kroger Texas


4
  See Plaintiff’s Original Petition, attached as Exhibit A.
5
  Id., at p. 6.
6
  Id., at ¶ 2.

                                                              3
       Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 4 of 6




L.P., all of whom are incorporated in and citizens of the State of Ohio:

                a.     KRGP, Inc. is the General Partner of Kroger Texas L.P. KRGP, Inc. is
                       incorporated in the State of Ohio and its principal places of business is in
                       the State of Ohio.

                b.     KRLP, Inc. is the Limited Partner of Kroger Texas L.P. KRLP, Inc. is
                       incorporated in the State of Ohio and its principal places of business is in
                       the State of Ohio.

       16.      Accordingly, there exists complete diversity of citizenship between Plaintiff and

Defendants under 28 U.S.C. §1332.

                                         VI.     VENUE

       17.      Pursuant to 28 U.S.C. §1441(a), venue for this action is proper in the United

States District Court for the Southern District of Texas, Houston Division, as it is the federal

judicial district that encompasses the 125th District Court of Harris County, Texas where the

state action was originally filed.

             VII.    NOTICE TO ADVERSE PARTIES AND TO STATE COURT

       18.      As the removing party, Defendants will give Plaintiff prompt written notice of

this Notice of Removal as required by 28 U.S.C. §1446(d).

       19.      Defendants will also file a copy of this Notice of Removal with the 125th District

Court of Harris County, where the state court action is currently pending, as required by 28

U.S.C. §1446(d).

                                        VIII. ANSWER

       20.      Defendants timely filed an answer in the state court action. By removing this

action to this Court, Defendants do not waive any defenses, objections or motions available to it

under state or federal law, and will timely file responsive pleadings to Plaintiff’s Original

Petition in this Court as well.



                                                 4
      Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 5 of 6




                                           PRAYER

       21.    For these reasons and in conformity with 28 U.S.C. §1446, Defendant respectfully

removes the civil action styled Tammy McKinney v. The Kroger Co. and Kroger Texas L.P., and

bearing Cause No. 2020-63751 on the docket of the 125th District Court of Harris County,

Texas. Defendants pray for such other and further relief, both general and special, at law and in

equity, to which they may show themselves justly entitled.


                                                    Respectfully submitted by,

                                                    /s/ Adraon D. Greene
                                                    Adraon D. Greene
                                                      Attorney-in-Charge
                                                      State Bar No. 24014533
                                                      Federal Bar No. 25029
                                                      agreene@gallowaylawfirm.com
                                                    Kelsi M. Wade
                                                      State Bar No. 24088597
                                                      Federal Bar No. 2274018
                                                      kwade@gallowaylawfirm.com


OF COUNSEL:

GALLOWAY, JOHNSON, TOMPKINS
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Phone
(713) 599-0777 – Fax

ATTORNEYS FOR DEFENDANTS




                                               5
      Case 4:20-cv-03995 Document 1 Filed on 11/23/20 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of November, 2020, a copy of the above and
foregoing was filed electronically with the Clerk of Court using the CM/ECF system, which
will send a notice of electronic filing to all CM/ECF participants. I also certify that I have
forwarded this filing by regular U.S. Mail, postage pre-paid, this same day to all non-CM/ECF
participants.

Aysia Mayo-Gray
HOLLINS LAW GROUP, PLLC
5832 Highway 6 North
Houston, Texas 77084




                                                    /s/ Kelsi M. Wade
                                                    Adraon D. Greene
                                                    Kelsi M. Wade




                                               6
